Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 9 are objected to because of the following informalities:  in claim 1, line 12, “the first and second male power terminals” should apparently be – first and second male power receptacles --; this has been assumed for purposes of examination below.  In claim 9, line 7, “across a terminal thickness from the single female connector surface” is very unclear and thus has been ignored for purposes of examination below.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkler 3794957.
	Regarding claim 1, Winkler discloses a male electrical connector 10 of an electrically powered device, comprising: an insulated male housing comprising a male extended portion 18 at least partially forming a socket for receiving a plug portion 18 of a female electrical connector 12; electrically conductive first and second male power terminals 20 respectively comprising first and second male contact surfaces at least partially disposed within the socket and configured to electrically couple with first and second female power terminals 20 of the female electrical connector when the plug portion is inserted into the socket; wherein the socket comprises a keying member (identical to the keying member below the end of lead line 16 of female connector 12) for inhibiting an unsupported electrical connection between the first and second male and the first and second female electrical connectors; and wherein first and second male power receptacles respectively comprise first and second 
	Regarding claim 2, Winkler discloses the unsupported electrical connection 10 comprises a reverse polarity electrical connection with the female electrical connector 12.
	Regarding claim 3, Winkler discloses the unsupported electrical connection 10 comprises an electrical connection with a plug portion 18 not implemented with a corresponding first female keying feature.
	Regarding claim 4, Winkler discloses the keying member is a ridge extending into the socket.
	Regarding claim 5, Winkler discloses the keying member is a notch (identical to the notch at the end of lead line 16 of female electrical connector 12).
	Regarding claim 6, Winkler discloses the socket further comprises a second keying member 48
or 50.
	Regarding claims 7 and 8, Winkler discloses the location of the keying member indicates a type of battery. Note that the battery is not positively recited and thus Winkler is deemed to disclose the positively recited structure.
	Regarding claim 9, Winkler discloses a female electrical connector 12 configured to electrically connect to a rechargeable battery, comprising: an insulated female housing comprising: a female receptacle 18 comprising: a bladed female power terminal 20 comprising a single female connector surface wherein a transversely located surface (20 in Figure 5) of the bladed female power terminal across a terminal thickness from the single female connector surface abuts abutting one surface of the female receptacle; and a separate resilient member (lower 42 in Figure 6) abutting another surface of the female receptacle across from the one surface; a female extended portion comprising a female keying feature (notch at 16 in Figure 1) inhibiting an unsupported electrical 
	Regarding claim 10, Winkler discloses the unsupported electrical connection 10 comprises a reverse polarity electrical connection with the male electrical connector 12.
	Regarding claim 11, Winkler discloses the unsupported electrical connection 12 comprises an electrical connection with a plug portion 18 not implemented with a corresponding first female keying feature.
	Regarding claim 12, Winkler discloses the female extended portion 12 further comprises an additional female keying feature (the ridge below the end of lead line 16).
Regarding claims 13-15, Winkler discloses the location of the additional female keying feature indicates a type of battery. Note that the battery is not positively recited and thus Winkler is deemed to disclose the positively recited structure.
	Regarding claims 16-20, the recited structure is disclosed by Winkler as noted above.  Note that Figure 6 shows bladed female power terminal 40 separated from a resilient member 42.
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive.  Regarding claim 1, the width and length of the internal walls of Winkler are different as noted above.  Regarding claim 9, the meaning of the limitation added to line 7 is unclear as noted above.  Regarding claim 16, Winkler discloses (Figure 6) a bladed female power terminal 40 separated from a resilient member 42 (there being a gap between them).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833